           Case 2:20-cv-00486-TSZ-MAT Document 16 Filed 08/07/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   COURTNEY JAMES STAHL,

 9                             Petitioner,                Case No. C20-0486-TSZ-MAT

10          v.                                            ORDER GRANTING MOTION FOR
                                                          EXTENSION OF TIME
11   RON HAYNES,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Respondent’s answer to Petitioner’s habeas

15   petition was noted for July 24, 2020. (Dkt. 13.) On July 20, 2020, Petitioner filed a motion

16   requesting a 60-day extension of time to file his response due to his limited access to the law

17   library, among other reasons. (Dkt. 14.) This is Petitioner’s second request for an extension of

18   time. Respondent has indicated that he does not object to this request. (Dkt. 15.)

19          Finding good cause, the Court GRANTS Petitioner’s motion for extension of time. (Dkt.

20   14.) Petitioner shall file his response on or before September 21, 2020. Respondent may file a

21   reply on or before September 25, 2020. The Clerk is directed to RE-NOTE Respondent’s

22   \\

23   \\



     ORDER GRANTING MOTION FOR
     EXTENSION OF TIME - 1
           Case 2:20-cv-00486-TSZ-MAT Document 16 Filed 08/07/20 Page 2 of 2



 1   answer (Dkt. 9) for September 25, 2020, and to send copies of this order to the parties and to the

 2   Honorable Thomas S. Zilly.

 3          Dated this 7th day of August, 2020.

 4

 5                                                       A
                                                         Mary Alice Theiler
 6                                                       United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION FOR
     EXTENSION OF TIME - 2
